Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and/or remarks filed on 04/09/2021 for application 15/224,489. In the current amendments, claims 1, 6, 9, 13, 16 and 18-20 have been amended. Currently, claims 1-20 are pending.
In view of Applicant’s amendments and/or remarks, the objections to claims 6, 13 and 19 made in the previous Office Action have been withdrawn.
In view of Applicant’s amendments and/or remarks, the rejections under 35 U.S.C. §112(b) to claims 1-20 made in the previous Office Action have been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specific in the independent claim including at least:

From independent claims 1, 9 and 16:
the plurality of data fields of the new predicted structured event including a first data field having a predicted timestamp that corresponds to a time stamp data field of the example 
wherein the predicted content in at least one of the plurality of data fields is generated via the data generator by generating the predicted content, one new character at a time, as a sequence of new characters based on a set of previous characters, wherein the predicted content generated via the data generator comprises the textual description of the system error or the system performance.
	
The closest prior art of record, Leeman-Munk et al. (US 2016/0350646 A1) discloses generating the non-canonical version of the canonical term in a database for use in training a neural network automatically. 

Wen et al. (Multi-domain Neural Network Language Generation for Spoken Dialogue Systems) discloses a procedure to train multi-domain, Recurrent Neural Network-based (RNN) language generators via multiple adaptation steps for generating a sequence of tokens by repeatedly sampling the current output distribution to obtain the next input token until an end-of-sentence sign is generated.

Grimaila et al. (Design and Analysis of a Dynamically Configured Log-based Distributed Security Event Detection Methodology) discloses generating synthetic events to the event stream produced by distributed event correlation that would improve the efficiency of the event correlation conducted at the centralized log server.

Ahmed al. (Artificial neural network model for synthetic streamflow generation) discloses generating synthetic data using the ANN based model and comparing the results with the historical data in respect to the different statistical analysis.

However, none of the references discloses in detail 

From independent claims 1, 9 and 16:
the plurality of data fields of the new predicted structured event including a first data field having a predicted timestamp that corresponds to a time stamp data field of the example structured events and a second data field having a textual description of a system error or a system performance corresponding to a system field of the example structured events;
wherein the predicted content in at least one of the plurality of data fields is generated via the data generator by generating the predicted content, one new character at a time, as a sequence of new characters based on a set of previous characters, wherein the predicted content generated via the data generator comprises the textual description of the system error or the system performance;

as in the claims for the purpose of generating new predicted structured events with predicted timestamps and predicted textual descriptions of a system error or a system performance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20  allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        




/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126